IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 59,313-01, -02


EX PARTE JAMES EDWARD MARTINEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM TARRANT COUNTY



	Per curiam. 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to Article 11.071 of
the Texas Code of Criminal Procedure.
	In February of 2002, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.0711 of the Texas Code
of Criminal Procedure, and the trial court set punishment at death.  Applicant's conviction
was affirmed on direct appeal.  Martinez v. State, No. 74,292 (Tex. Crim. App.) (delivered
November 5, 2003).
	Applicant presents eleven allegations in his initial application and two subsequently
filed supplemental allegations in which he challenges the validity of his conviction and
resulting sentence.  The trial court entered findings of fact and conclusions of law with
respect to the initial application and recommended that relief be denied. 
	This Court has reviewed the record with respect to the eleven allegations made by
Applicant in his initial application.  We adopt the trial judge's findings and conclusions. 
Based upon the trial court's findings and conclusions and our own review, the relief sought
is denied.	
	With respect to Applicant's two subsequently filed allegations, we conclude that
Applicant has failed to show the factual or legal bases of his claims were unavailable to him
at the time he filed his initial application.  Therefore, those claims are dismissed pursuant
to Code of Criminal Procedure Article 11.071 § 5.  Ex parte Graves, 70 S.W.3d 103 (Tex
Crim. App. 2002).	
 	IT IS SO ORDERED THIS THE 22ND DAY OF SEPTEMBER, 2004.

Do Not Publish